DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                       CHAD LAMONT TAYLOR,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D20-768

                           [October 28, 2020]

   Appeal of order denying rule 3.800(a) motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; John S. Kastrenakes,
Judge; L.T. Case No. 502008CF010286AXXXMB.

   Chad Lamont Taylor, Okeechobee, pro se.

   No appearance for appellee.

PER CURIAM.

   Affirmed. See Sims v. State, 286 So. 3d 292, 293 (Fla. 4th DCA 2019),
rev. denied, SC19-2065, 2020 WL 1899575 (Fla. Apr. 16, 2020). See also
Hester v. State, 267 So. 3d 1084 (Fla. 1st DCA 2019).

LEVINE, C.J., WARNER and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.